28 So.3d 119 (2010)
Robinson V. GONZALEZ, Appellant,
v.
Jannecy BERRIOS, Appellee.
No. 5D09-778.
District Court of Appeal of Florida, Fifth District.
January 29, 2010.
Robinson V. Gonzalez, Trevose, Pa., pro se.
No Appearance for Appellee.
PER CURIAM.
We affirm the trial court's order granting the former wife's motion for civil contempt/enforcement. Our affirmance is without prejudice to the former husband's right to file a new supplemental petition for modification of child support.
AFFIRMED.
MONACO, C.J., GRIFFIN and EVANDER, JJ., concur.